10-2619 (L)
    Wu v. Sessions
                                                                                        BIA
                                                                                Schoppert, IJ
                                                                            A093 394 028/029

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of October, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    A. LE WU, SHENG JIAN YE,
                  Petitioners,

                                                                     10-2619(L),
                     v.                                              11-176(Con)
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONERS:                     Richard Tarzia, Belle Mead, New
                                         Jersey.

    FOR RESPONDENT:                      Tony West, Assistant Attorney
                                         General; Emily Anne Radford,
                                         Assistant Director; James A. Hunolt,
                                         Senior Litigation Counsel, Office of

     06152016-10
                               Immigration Litigation, United
                               States Department of Justice,
                               Washington, D.C.

        UPON DUE CONSIDERATION of these petitions for review of two

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petitions for review

are DENIED.

        Petitioners A. Le Wu and Sheng Jian Ye, natives and citizens

of China, seek review of (1) a June 16, 2010, decision of the

BIA that reversed the decision of an Immigration Judge (“IJ”)

granting asylum, In re A. Le Wu, Sheng Jian Ye, Nos. A093 394

028/029 (B.I.A. June 16, 2010), rev’g Nos. A093 394 028/029

(Immig. Ct. N.Y. City Mar. 17, 2009), and (2) a December 17,

2010, decision of the BIA that denied Wu’s motion to reopen,

In re A. Le Wu, No. A093 394 028 (B.I.A. Dec. 17, 2010).            We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

        The applicable standards of review are well established.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58, 168-69 (2d

Cir. 2008); see also Wu Lin v. Lynch, 813 F.3d 122, 129 (2d Cir.

2016).        Petitioners   applied   for   asylum,   withholding   of

removal, and relief under the Convention Against Torture, and

Wu later moved to reopen removal proceedings, asserting a fear

of persecution based on the birth of their children in the United
                                  2
10242016-10
States purportedly in violation of China’s population control

program.

        For largely the same reasons as this Court set forth in Jian

Hui Shao, we find no error in the BIA’s determination on de novo

review that Petitioners failed to satisfy their burden of

establishing an objectively reasonable well founded fear of

persecution.       See 546 F.3d at 156-73. The letters from

Petitioners’     relative   and   friend,   claiming   to   have   been

forcibly sterilized, were unsworn and lacked any detail as to

the force used.     See Jian Hui Shao, 546 F.3d at 159-66, 170-72;

see also Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013)

(deferring to agency’s decision to afford little weight to

letter that was unsworn and submitted by an interested witness).

        The agency did not err in declining to consider evidence

Petitioners failed to timely submit before the IJ.          See Dedji

v. Mukasey, 525 F.3d 187, 191-93 (2d Cir. 2008).

        For the foregoing reasons, the petitions for review are

DENIED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk




                                   3
10242016-10